Citation Nr: 0734558	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-05 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date prior to April 29, 
2004 for a total rating for compensation on the basis of 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to July 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in April 2007.  The transcript of said 
hearing has been associated with the claim file.


FINDINGS OF FACT

1.  In April 1995, the RO denied the veteran's claim for a 
TDIU.

2.  The veteran was notified and filed a timely notice of 
disagreement (NOD).

3.  A statement of the case (SOC) was issued in April 1996 
but he did not appeal.

4.  In April 29, 2004, the veteran filed a claim for a TDIU.

5.  The veteran did not file a claim or an informal claim for 
a TDIU prior to April 29, 2004.

6.  The veteran did not become unemployed or unemployable 
within one year of filing the 2004 claim.




CONCLUSION OF LAW

The criteria for an effective date earlier than April 29, 
2004, for the award of TDIU have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.159, 3.340, 3.341, 3.400, 4.1, 4.15, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  In this case, 
the VCAA notice predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to an earlier effective date for 
individual unemployability benefits.  In a VCAA letter of May 
2004 the appellant was provided adequate notice as to the 
evidence needed to substantiate his claims.  He was informed 
of the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf; it 
also in essence told him to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With regard 
to notice as to disability ratings and effective date 
assignment, notice was not provided until a letter of July 
2006.  However, the lack of timeliness is not prejudicial to 
the appellant because his claim is denied, and, therefore, 
the issues of rating and effective date do not arise.  The 
Board finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal service medical records.  The veteran 
was afforded a Travel Board hearing and he did not appear.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).



Legal Criteria and Analysis

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); see 
generally 38 C.F.R. § 3.400.  The effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(a)(2).

Under applicable laws and regulations, if an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400(o)(1)(2).  In making this 
determination the Board must consider all of the evidence.  
Hazan v. Gober, 10 Vet. App. 511 (1997).

A letter of January 1995 from the veteran's employer the U.S 
Postal Service states that the veteran was being terminated 
from his job due to a permanent inability to work all of the 
duties of his job.  

The veteran filed a claim for entitlement to TDIU in January 
1995.  The Board notes that while the claim is date stamped 
as being received in January 1994, the date on the signature 
block is January 1995 and the supporting evidence submitted 
with the claim dates to January 1995.  Concurrent with this 
claim, the veteran had filed a claim for an increased 
evaluation of lumbosacral strain.  These claims were denied 
by a rating decision dated in April 1995.  He filed a timely 
Notice of Disagreement (NOD).  An SOC was issued in April 
1996 followed by a second rating decision in April 1996.  In 
April 1996 the veteran filed an appeal, a VA Form 9, 
appealing the issue of the evaluation of lumbosacral strain 
but not the issue of TDIU.  As the veteran did not appeal the 
issue of TDIU, the April 1995 decision became final with 
regard to that issue.

The veteran underwent VA examinations for his back in April 
and May 1998.  The VA examinations did not address the 
veteran's unemployability.

In May 2000 the  evaluation of lumbosacral strain was 
increased from 10 percent to 60 percent disabling effective 
January 24, 1994.  That same month he was notified of the 
decision and with the notification letter he was sent an 
application for TDIU.  The AOJ recognized that the veteran 
met the schedular criteria for TDIU and requested that the 
veteran submit VA Form 21-8940.

An April 23, 2004 letter from the veteran's private 
physician, Dr. K.C.F., described the veteran's back problems 
and current treatment.  The letter did not address the 
veteran's unemployability.  The document was received April 
29, 2004.

In April 2004 the veteran filed a claim for TDIU.  

A rating decision of May 2004 granted TDIU with an effective 
date of April 29, 2004 the date of his claim.  The veteran 
has appealed the effective date.  He claims that the 
effective date should be January 24, 1994 the effective date 
of his increased evaluation for lumbosacral strain.

After a careful review of the evidence of record the Board 
finds that the veteran is not entitled to an earlier 
effective date prior to April 29, 2004 for TDIU.

In a decision issued in April 1995, the RO denied the 
veteran's claim for entitlement to TDIU.  At that time, his 
only service connected disability was lumbosacral strain.  
This disability was evaluated as 10 percent disabling.  In 
the April 1994 decision, the RO determined that the veteran's 
service- connected lumbosacral strain did not warrant a 
higher schedular evaluation than the assigned 10 percent 
evaluation.  In regards to the TDIU the RO determined that 
the veteran was gainfully employed at the time.  The veteran 
filed a timely NOD and the RO issued an SOC.  In the SOC of 
April 1996 the RO continued the veteran's evaluation of 
lumbosacral strain at 10 percent.  In regards to the TDIU, 
the RO found that the veteran's lumbosacral strain in and of 
itself, had not rendered the veteran unemployable.  It was 
also found that the veteran's disability did not meet the 
criteria for the assignment of an extra-schedular evaluation.

Subsequent to the SOC the veteran filed an appeal only as to 
the issue of the increased evaluation.  

The RO's prior determination denying TDIU in April 1995 is 
final.  See 38 U.S.C.A. § 7105; see Hazan v. Gobber, 10 Vet. 
App. 511 (1997).  Although a veil of finality may be pierced 
under 38 U.S.C.A. § 5110(b)(2), there is no basis to disturb 
the finality of the 1995 decision.  At that time, there was 
no evidence that the veteran's inability to work was due to 
his service connected lumbosacral strain.  No further claim 
was received from the veteran or his representative until the 
April 2004 claim for TDIU.  Unlike Hazan, there is no 
pertinent evidence within one year of the veteran's TDIU 
claim.  

Looking at the time period after the final decision of April 
1995, the Board finds that prior to April 29, 2004, there was 
no claim, informal claim, or an intent to file a claim for 
TDIU.  A review of the evidence reflects that after the SOC 
continuing the denial of TDIU in April 1996, the veteran 
submitted statements relating only to the issue of an 
increased evaluation of the service connected lumbosacral 
strain.  Thereafter, the next correspondence from the veteran 
was the claim for TDIU, received by VA on April 29, 2004.  
None of the documents submitted prior to that date addressed 
the issue of TDIU and cannot be considered a formal claim, an 
informal claim, or an intent to file a claim.  Furthermore, 
none of the medical evidence submitted prior to April 2004 
addressed the issue of the veteran's unemployability.  

As there was no claim, informal claim, or an intent to file a 
claim for TDIU prior to April 29, 2004, the question now 
before the Board is whether it was factually ascertainable 
that the veteran was entitled to TDIU in the one year prior 
to April 29, 2004.  After a review of all the evidence, the 
Board finds that the claim for an earlier effective date must 
be denied.  See 38 U.S.C.A. § 5110(b)(2); Hazan.

At the Travel Board hearing the veteran argued that he is 
entitled to TDIU as of the effective date of the increased 
evaluation for lumbosacral strain or January 24, 1994 because 
he was not aware that he could file for TDIU.  However, the 
Board notes that the veteran filed for TDIU at the time that 
he filed for an increased evaluation for lumbosacral strain, 
however, once his TDIU claim was denied, he did not appeal 
that decision.  

Furthermore, to the extent that the veteran's testimony may 
be suggesting that his substantive appeal on the issue for an 
increased rating should be considered as a substantive appeal 
for the claim for TDIU, this argument fails.  Significantly, 
the appeal of April 1996 on the evaluation of lumbosacral 
strain issue did not remotely reference a claim for TDIU or 
mention employability.  The Board notes that the veteran was 
represented at the time.  Furthermore, even the most liberal 
reading of the pleadings establishes that there had been no 
substantive appeal in regard to TDIU.  Furthermore, he had 
not submitted evidence of unemployability due to a service 
connected disability.  See Roberson v. Principi, 251 F. 3d 
1378 (2001).  

Further, the veteran maintained that an effective date in 
1994 should be established as he has been unemployed since 
1992.  The Board acknowledges that the record contains a 
letter form the veteran's employer, the U.S Postal Service, 
dated in January 1995 stating that the veteran was being 
terminated from his employment as of receipt of the letter as 
the veteran was permanently unable to work.  However, the 
Board notes that nothing in that letter stated that the 
veteran's inability to work was due to his service connected 
lumbosacral strain.  Regardless, this evidence was of record 
at the time of the prior final decision.  

In sum, the Board finds that the claim received on April 29, 
2004, was the date of receipt of the application for TDIU.  
The evidence does not show that the veteran filed a formal 
claim, an informal claim, or indicated an intent to file a 
claim prior to that time.  In addition, there is no competent 
evidence dated prior to that date which would allow a factual 
determination that TDIU existed in the one year prior to 
April 29, 2004.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.157; Hazan 
v. Gober, 10 Vet. App. 511 (1997).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as a matter of law and 
regulation, an earlier effective date beyond that currently 
assigned cannot be granted.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an earlier effective date prior to April 29, 
2004 for a grant of TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


